DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In ll. 3, the phrase “the cannula or obturator” should be re-written as --the cannula or the obturator--.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (US 2010/0010449), herein referred to as Leibowitz, and in view of Smith et al. (US 2015/0351844), herein referred to as Smith.
Regarding claim 1, Leibowitz discloses a surgical access system (figures 17 and 18A-18C) comprising: a clip (10’) including a first housing half (50) and a second housing half (51), the first and second housing halves (50, 51) having first end portions (52) pivotably coupled together (¶98 and figure 18A) and second end portions (see figures 18A and 18B below) having respective first and second fastener portions (see figures 18A and 18B below), the clip (10’) movable between an open position (figure 18A) in which the second end portions (see figure 18A below) are spaced apart from each other (see figure 18A below) and a closed position (figure 18C) in which the first and second fastener portions of the second end portions (figure 18C) are engaged with each other (figure 18C), a cannula (12) retained between the first and second housing halves (50, 51) when the clip is in the closed position (figure 17).

    PNG
    media_image1.png
    676
    800
    media_image1.png
    Greyscale

Yet, Leibowitz lacks an obturator retained between the first and second housing halves when the clip is in the closed position.
However, Smith teaches an obturator (32) and a cannula (30) retained in a clip (10) (figures 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leibowitz’s clip having openings with an obturator retained in the clip as taught by Smith, since such a modification would provide the surgeon with another instrument to use or to choose from during a surgery.

Regarding claim 3, the modified Leibowitz’s surgical access system has wherein the first housing half (50 of Leibowitz) of the clip includes an elongated base (see figure 18A of Leibowitz above) extending between the first and second end portions (see figure 18A of Leibowitz above), the elongated base having inner and outer surfaces (see figure 18A of Leibowitz above) that are substantially planar along an entire length thereof (see figure 18A of Leibowitz above). 
Regarding claim 4, the modified Leibowitz’s surgical access system has wherein the second housing half (51 of Leibowitz) of the clip includes a body extending between the first and second end portions (see figure 18B of Leibowitz below), the body having base portions (see figure 18B of Leibowitz below) and protruding portions (see figure 18B of Leibowitz below) alternating along an entire length thereof (see figure 18B of Leibowitz below).

    PNG
    media_image2.png
    790
    558
    media_image2.png
    Greyscale

Regarding claim 5, the modified Leibowitz’s surgical access system has wherein each base portion of the second housing half (51 of Leibowitz) includes an inner surface that is substantially planar (figure 18C of Leibowitz) and disposed in substantially parallel relationship with the inner surface of the first housing half (50 of Leibowitz) when the clip is in the closed position (figure 18C of Leibowitz).

Regarding claim 7, the modified Leibowitz’s surgical access system has wherein the clip includes a living hinge (52 of Leibowitz) at an intersection of the first end portions of the first and second housing halves (figures 17 and 18A-18C of Leibowitz).
Regarding claim 8, the modified Leibowitz’s surgical access system has wherein the first fastener portion of the first housing half (50 of Leibowitz) includes a leg (11 of Leibowitz) having a flange (see figure 18A of Leibowitz above) and the second fastener portion of the second housing half (51 of Leibowitz) includes an arm (see figure 18A of Leibowitz above) configured to (i.e. capable of) engage the flange of the leg (11 of Leibowitz) when the clip is in the closed position (figure 18C of Leibowitz).
Regarding claim 9, the modified Leibowitz’s surgical access system has wherein the leg (11 of Leibowitz) is flexibly coupled to the elongated base of the first housing half (50 of Leibowitz) such that the leg is deflectable to move the arm (see figure 18A of Leibowitz above) in and out of engagement with the flange (figures 18B and 18C of Leibowitz).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Smith as applied to claim 1 above, and further in view of Becton Dickinson (EP 0790063 A1).
Regarding claim 2, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks further including a syringe retained between the first and second housing halves when the clip is in the closed position.
However, Becton Dickinson teaches syringes (elements 30) being retained by a clip/rack (40) having multiple openings (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leibowitz’s clip with an additional opening for retaining a syringe as taught by Becton Dickinson, since such a modification is considered a duplication of the essential working parts of a device. Furthermore, providing a syringe would provide the surgeon with an additional instrument to use or to choose from during a surgery.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Smith as applied to claims above, and further in view of Kaestle (US 2012/0071740).
Regarding claim 10, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks wherein the clip includes a cushion positioned against the inner surface of the elongated base of the first housing half.
However, Kaestle teaches a clip (14) includes a cushion (12) positioned against an inner surface of an elongated base (figure 1) of a first housing half (figure 1).

Regarding claim 11, the modified Leibowitz’s surgical access system has wherein, when the clip (the modified Leibowitz’s clip) is in the closed position, the cushion (12 of Kaestle) contacts the base portions of the second housing half (51 of Leibowitz).
Regarding claim 12, the modified Leibowitz’s surgical access system has wherein the cushion (12 of Kaestle) extends the entire length of the elongated base of the first housing half (50 of Leibowitz). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775